DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-24, are objected to because of the following informalities:  Claim 1, at line 2 recites that the compound A can be one compound (A) that satisfies the requirement (a), and at line 16 of claim 1, as part of the requirement (a) for compound (A), recites that the compound A content is 5.0 to 99.9999999 mass%, and is unclear because claim 1, at lines 8-9 recites that the total minimal content for (A) is 70 mass %.  If compound (A) satisfies requirement (a) and can be 5.0 mass%, it is not clear how the same compound (A) can also be 70 mass%, and claim 1 recites that the compound (A) can be one compound (A).  It is not clear if the content of compound (A) recited in lines 8-9 and content of compound (A) recited in lines 15-16 of claim 1 refers .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-29, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25, at lines 2-3, and claim 29, at lines 2-3, recite that compound (A) can be one compound (A) that satisfies the requirement (a), and at lines 15- 16 of both claim 25, and claim 
Claim 25, at lines 4-5, recites that compound (B) can be one compound (B) that satisfies the requirement (b), and at lines 18--10 to 10-4 mass%. However, claim 25, at lines 10-11, recites that the total content for (B) 10-10 to 0.1 mass %, and renders the claim indefinite because if compound (B) satisfies requirement (b), the content of one compound (b) can only be 10-4 mass%.  It is not clear how the same single compound (B) have a maximum of only 10-4 mass%  (recited in lines 10-11), when the claim already recites that the compound (B) can be a single compound (B) with a maximum content of 0.1 mass%.  It is not clear if the content of compound (B) recited in lines 10-11 and that recited in lines 18-19 of claim 25 is that of the same compound (B) recited in lines 4-5 of claim 25 or not.  Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, 23, and 29, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2016/0056054 (hereinafter referred to as Takahashi).
Takahashi, in [0008], in [0061]-[0062], and [0247], discloses a treatment liquid (etching liquid) that has a first group component (at least one claimed compound A) and a second group component (at least one compound B), the content of the first group being upto about 99 mass %, and the content of the second group being at least 0.005 mass %, wherein one of the first group component can be a dimethyl sulfoxide  (table A) or a N-methyl pyrrolidone, and the second group component can be a 6-methoxy purine (a six carbon amide), and is an etching liquid i.e., will perform the claimed function of peeling (removing layer, x containing compound such as dimethyl lauryl amine oxide and the second group component is as low as 0.005 mass%.  Takahashi, discloses in [0331], the amount of metal concentration the metal including the claimed K  and Na and Ca can be at least 1 ppt (includes 3ppt) and the same claimed content of the components recited in claim 1 and discloses the variety of the treatment liquid combinations as shown in tables A and B, wherein the treatment liquid can further include cyclohexanone (table A components) , and will inherently and necessarily fall in the claimed ratio of the total mass of C/total mass of B (claimed P) (claims 1, 3-11, 23, and 29).  The instant claims recite a treatment liquid for manufacturing a semiconductor and is an intended use.  .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2016/0056054 (hereinafter referred to as Takahashi) in view of U. S. Patent Application Publication No. 2008/0029487 (hereinafter referred to as Kikuyama).
Takahashi is discussed in paragraph no. 5, above.

Kikuyama, in [0083], lines 12-20, discloses that the etching liquid (etchant) has an aluminum concentration less 0.5 ppb (no value higher than 0.5 ppb).
Therefore, it would be obvious to a skilled artisan to modify Takahashi by employing an etching liquid with the claimed content of less than 0.5 ppb of Al as taught by Kikuyama because Takahashi, in [0331] discloses that the amount of metal impurities in the etching liquid to be small and that the range of that amount is at about 1ppt and Kikuyama in [0083], lines 12-20, discloses that the etchant with such low value of metal impurity (Al less than 0.5 ppb) enables an etching on the wafer that left the surface extremely smooth and clear.
Claims 12-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2016/0056054 (hereinafter referred to as Takahashi) in view of either U. S. Patent Application Publication No. 2007/0084792 (Mullee) or U. S. Patent Application No. 2016/0254139 (hereinafter referred to as Kamimura).
Takahashi is discussed in the paragraph no. 5, above.
Takahashi teaches the liquid that has the same claimed components.
The difference between the claims and Takahashi is that Takahashi does not disclose using the liquid as a rinsing liquid or developer or pre-wet liquid (claims 12-14).
Kamimura teaches in the [0042] and [0287], that the claimed liquid can be used as a rinsing liquid, developer, a liquid that wets the surface (pre-wet, prior to any process performed on a substrate).

Therefore, it would be obvious to a skilled artisan to modify Takahashi by employing the etching liquid to perform the claimed capabilities of rinsing, developing and pre-wetting as disclosed by either Mullee or Kamimura because Takahashi uses a mixture or organic solvents that has the same claimed components and will inherently be capable of performing the function of developing, rinsing and prewetting.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. 2016/0056054 (hereinafter referred to as Takahashi) in view of 
U. S. Patent Application Publication No. 2014/0187041 (hereinafter referred to as Duong).
Takahashi is discussed in paragraph no. 5, above.

The difference between the claims and Takahashi is that Takahashi does not specify the process of mixing in the presence of a catalyst.  
Duong, in [0026], discloses that the use of a catalyst to cause the mixing of the solvents to formulate the organic solvent mixture, and Duong, in [0028], discloses that using the claimed formulated mixture of an amide and a sulfoxide.
Therefore, it would be obvious to a skilled artisan to modify Takahashi by employing the claimed catalyst for formulating the claimed processing liquid as taught by Duong, because Duong, in [0044], and [0047], discloses that the catalyst provide the activation energy for the reaction in the mixture.
Claim 16-19, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Application Publication No. .
Takahashi is discussed in paragraph no. 5, above.
Takahashi discloses the use of the etching liquid in lithography. Takahashi teaches the same claimed treatment liquid that has the same claimed compositional components in the same claimed total content as that recited and will inherently dissolve resist in the claimed rate (claim 20).
The difference between the claims and Takahashi does not recite the photolithography process steps recited in 16-19, 21-22.
Liu, in [0005], discloses that the resist pattern formed is used as a mask to etch the substrate (underlying) to form vias, trenches etc.  Liu in [0002], [0005], [0033], and [0081],  discloses the resist film on a substrate (integrated circuit wafer) is subjected to exposure and developing to form a photoresist pattern and the pattern is used as a mask to etch the exposed .
Response to Arguments
Applicant’s arguments, see Amendment and argument, filed November 8, 2021, with respect to 35 U.S.C 112(b) paragraph made in the previous office action have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection made over claim 20 has been withdrawn.  Applicant's arguments filed November 8, 2021, have been fully considered but they are not persuasive.  The 35 U.S.C. 102(a)(1) and 103 rejections made in the previous office action are maintained.  With respect to applicant’s arguments that Takahashi and the secondary documents do not disclose an amide compound having 6 or more carbon atoms, to satisfy the requirement (b), Takahashi teaches the use of dimethylsulfoxide and/or N-Methyl pyrrolidone that satisfies the requirement (a) for compound (A), and Takahashi discloses in the Table B components, amides such as 6-methoxypurine (C6H6N4O) that satisfies the requirement (b) for the compound (B).  With 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        January 21, 2022.